Title: To Thomas Jefferson from Jeremiah Moore, 12 July 1800
From: Moore, Jeremiah
To: Jefferson, Thomas



Mr. Thomas Jefferson Sir.
Farfax CountyMoorsfields—July 12th. 1800

Having lived trough the American Revolution my political opinions were formed during that period of Tryal and danger and perhaps they are the more deeply rivited by the Circumstancies existing when they took their birth—However some how or other they have taken a disposition that all devouring time has not intirely Swallowed up—and while I See numbers that once were the advocates of republican principles bask in the Solar rays of arristocratical measures. I find my Self greatly at a loss how account for the Change that has taken place in the opinions of these men—the Virginia assembly above all others Surprise and astonish my understanding—Gentlemen who oppose with Such warmth the Measures of the general Goverment as Calkalated to Consolidate the united States in to one Grand Empire and Swallow up the State Goverments and with them the last remains of republickanism they say and Still there is no State in the union that more fully embraces the esential principles of arostocrasy than the State of Virginia—The rights of Humon Nature are atached to men and not to things and when any number of men all possest of the Same Natural rights do by Compact Cast all those rights into one Common Stock firm [Since] Certain aquired rights arise to each individual Stockholder in equal proportion and are as such a compensation for the Loss of those Natural rights which were lost by the  Compact—the first and most esential of those aquired rights I take to be that of Electing or being Elected as the Case may be but the Constitution of Virginia transfers this right from the man and places it in his property (and in the great wisdom of the State She has discovered the purcise quantity of Land be the same rich or poor that will confer this invalluable Blessing)—and of Course to be born poor in Virginia is to be born a Slave—I Should not Stranger as I am to you have given you the trouble these feble [observations] […] I not heard it hinted a few days ago that you must be more aristocratical in your dispositions that Mr Adams the present president of the united States born as you were in Virginia it was insinuated that you must have approbated the Virginia aristocrasy at least you have been intirely Silent while the most glaring Violation of right that ever disgraced a free people prevailed and a great Number of respectable Citisins are thus deprived of all priviledges in the Goverment in which they live and which they rest both their lives and fortunes in the defence of—if Virginia may Say no man Shall be elligible to Elect or be Elected because he has not 50 acres of Land they may with equal propriety and Justice say he shall not unless he holds 5000 and so without end—it is a time when the political opinions of men high in office should be well understood—a time when Tyrants Spread the ravages of war. the instrument of their dignity and importance (with savage fury far and wide) a time when america Should with Caution trust her dearest intrest in the hands of those who give Evidence that they are not washed from the pullution of that Tyranny that has delluged the Earth with Humon Blood—it would gratify a number of your friends to hear you say you were in heart an enemy to the Doctrine of arristocrasy in Virginia and Every where Else—the part you took against the Religious Establishment when I had the honour with others of putting a petition into your hands Signed by 10000—Subscribers praying the disolution of those Tyrannical Chains Still lives in my memory—and has Sometimes afforded me pleasure in being able to Say without doubt that you were a friend to religious liberty and it would add to my happiness to able to Say with Equal Certainty that you were a friend to a general mode of Suffrage in opposition to that partial one which now prevails in this Commonwealth— —I have no apolegy to plead for the intrution this Schrole will make on your time and patience but your own goodness which I trust will pardon the liberty [I have taken and] I have no doubt but you have been intruded on at Some time of your life by men whoes motives might not be more pure than those that occupy the heart of your obdt Hble Svt

Jeremiah Moore

 